ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 03/18/2022 have been entered and considered and are found persuasive. 
Claims 1-3, 6-13 and 16-20.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of a method of analyzing spatiotemporal data of a geographic space including one or more regions, the method comprising: imaging spatiotemporally varying data acquired from the geographic space to obtain different heat map images generated over time, selecting a representative image according to each transition state based on a spatiotemporal change in the imaged data including the different heat map images, grouping pixels in the selected image by clustering the pixels such that the selected image is represented in a form including groups, selecting a region symbolizing a group-specific representative value, wherein data of the selected region is designated as a representative value, performing association analysis between the groups on the basis of representative values, wherein the association analyses result in a graph, generating inter-node links between the groups on the basis of the result of the association analyses and a determination coefficient value, the groups setting as nodes, and performing group-specific data analyses based on a graph analysis of a configuration of inter-node links. 
For example, Banerjee teaches an analysis of geographic space (such as satellite imaging) in order to form different groups in the image by clustering pixels and then performing a specific graph-based analysis which sets up nodes and inter-node links on the basis of the groups. Banerjee does not teach analyzing heat maps over time or finding transitions in the heat map images. Banerjee also contains no teaching for ‘selecting a region which symbolizes value.’ Instead Banerjee performs grouping using mean-shift clustering. With this clustering a region is not selected as symbolizing any value as the claims require. Finally, the determination coefficient in Banerjee is a distance between groups. In contrast, the claims now require generating inter-node links on the basis of a determination coefficient. Chakraborty teaches a technique for scene change detection in spatiotemporal video data, such as satellite imaging data, but is likewise missing many or the required claim limitations.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661